Citation Nr: 0716636	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  02-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae (PFB).


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran, who currently lives in Dublin, Ireland, had 
active military service from September 1971 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Washington, 
DC Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  The RO 
continued the denial of the veteran's claim (as reflected in 
an October 2006 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration. 

In a statement dated July 5, 2005, the veteran claimed an 
increase rating for his service connected right knee and 
indicated that he is not longer employable due to that 
disability.  The latter assertion constitutes a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Because the Board is without jurisdiction as to those 
matters, they are referred to the RO for disposition as 
appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As previously noted, to establish service connection, there 
must be evidence of an etiologic relationship, or link, 
between a current disability and events in service or a 
disease incurred or aggravated there.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The requisite link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that the veteran incurred a chronic disorder in 
service and currently has the same chronic disorder, or by 
medical evidence that links a current disability to symptoms 
that began in service and continued to the present.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

The evidence of record includes a DA Form 3349, which shows 
that ion May 1977, the veteran was issued a 30-day temporary 
profile for pseudofolliculitis barbae (PFB) aggravated by 
shaving.  There is no other mention of this condition in the 
veteran's service medical records.

The case was previously remanded to afford the veteran an 
examination and to obtain an opinion as to the etiology of 
the veteran's current PFB condition.  However, although the 
veteran was afforded an examination, the requested medical 
opinion was not provided.  In Stegall v. West, 11 Vet. App. 
268 (1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure due process is followed and that there 
is a complete record upon which to decide the appellant's 
claim so that he is afforded every possible consideration. 

The Board recognizes that the veteran currently resides in a 
foreign country and, consequently, there may be problems with 
submitting the claims folder to the examiner.  If there are, 
the RO should provide photocopies of all records relating to 
the veteran's PFB, including service medical records, as well 
as a complete copy of this remand for review by the examiner 
in Ireland.

As previously noted, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006)).  VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC\RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Thereafter, copies of the pertinent 
service medical records, relevant post-
service medical reports together with a 
copy of this remand should be referred to 
the dermatologist who prepared the 
examination report dated October 3, 2005. 

The examiner is requested to review his 
previous examination records together 
with the information provided and to 
render a supplemental report that 
includes an opinion as to whether it is 
at least as likely as not that PFB is 
attributable to any disease or injury 
suffered during the veteran's service.  A 
notation to the effect that a records 
review took place should be included in 
the report of the examiner.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review and the discussion of 
pertinent evidence such as service 
medical records.

3.  Following completion of the 
foregoing, the AMC must review the 
examination report and ensure that the 
above requested development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the 
examination report.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and any 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



